           Case 1:10-cr-00457-GHW Document 96 Filed 08/19/21 Page 1 of 3
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 8/19/2021
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :
                                                              :      1:10-cr-457-GHW
 GILBRILLA KAMARA,                                            :
                                      Defendant.              :           ORDER
                                                              :
                                                              :
 ------------------------------------------------------------ X

GREGORY H. WOODS, United States District Judge:

         On May 11, 2012, Judge William Pauley sentenced the defendant principally to a term of

imprisonment of 240 months following his plea of guilty to charges relating to a conspiracy to

import cocaine, in violation of 21 U.S.C. § 963. The defendant’s sentencing guidelines range was

292-365 months imprisonment, based on an offense level of 40 and a criminal history category of I.

         On December 4, 2018, the defendant, acting pro se, filed a motion requesting a reduction in

his sentence under 18 U.S.C. § 3582(c) as a result of the amendments to the U.S. Sentencing

Guidelines (the “Guidelines”) for most offenses involving controlled substances. Dkt. No. 82. The

United States responded to that motion on April 24, 2019. Dkt. No. 86. In its response, the United

States agreed that the defendant’s motion could be granted, noting, however, that the Court’s

authority to reduce the defendant’s sentence was limited in that any sentence reimposed must fall

within the recalculated amended guidelines range of 235 to 293 months. Id. On April 26, 2019,

Judge Pauley appointed the Federal Defenders of New York to represent Mr. Kamara in connection

with his application. Dkt. No. 87.

         Counsel for the defendant filed a response to the Government’s letter on June 28, 2019.

Dkt. No. 91. In the defendant’s response, the defendant acknowledged that the Court’s discretion
         Case 1:10-cr-00457-GHW Document 96 Filed 08/19/21 Page 2 of 3



to modify the defendant’s sentence was cabined by the amended guidelines range. Id. The

defendant advocated for the greatest possible reduction in the defendant’s sentence within that

framework—to 235 months. Id.

       On August 13, 2021, this case was reassigned to me following Judge Pauley’s untimely death.

There is no indication on the docket that Judge Pauley has responded to the defendant’s motion.

Understanding that the motion remains pending, the Court responds to it here.

       The defendant’s eligibility for a sentence reduction is not disputed. The question presented

to the Court is what the appropriate sentence is for the defendant in light of Amendment 782 to the

Guidelines. The defendant has requested that the Court resentence him to a term of 235 months

imprisonment. The United States has stated that it does not object to a sentence within the

amended guidelines range of 235 months to 293 months imprisonment.

       The Court has reviewed the record in this case, including the parties’ sentencing submissions

and the sentencing report prepared by the Probation Department. Having considered all of the

sentencing factors described in 18 U.S.C. § 3553(a), the Court has concluded that the defendant’s

term of incarceration should be reduced to 235 months. While these factors are not the only

matters considered by the Court, the Court highlights the following: the defendant is now 56 years

old, he is reported to have displayed good conduct throughout his period of incarceration, and it is

expected that he will be removed to his country of origin immediately following his term of

incarceration. The remaining elements of the judgment of conviction are not altered. As a result,

the defendant will be subject to a five year term of supervised release following his release from

prison. The Court concludes that such a sentence is sufficient, but not greater than necessary, to

comply with the purposes set forth in 18 U.S.C. § 3553(a)(2).

       The Court will enter an order amending the judgment separately.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not


                                                   2
          Case 1:10-cr-00457-GHW Document 96 Filed 08/19/21 Page 3 of 3



be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk of Court is directed to terminate the motions pending at Dkt. Nos. 82 and 91 and

to mail a copy of this order to the defendant.

        SO ORDERED.

Dated: August 19, 2021
                                                                ___
                                                                 ____________
                                                                           _ ______
                                                                                _____
                                                                                 _____
                                                                                    ____
                                                                                       ____
                                                                                       __ ____
                                                                                          __
                                                          __________________________________
                                                                 GREGO
                                                                 GREGORYG RY
                                                                        GO    Y H. WOODS
                                                                United States District Judg
                                                                                          Judge




                                                    3
